Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00595-CR

                                       Guadalupe RODRIGUEZ,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR7210
                            Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 1, 2014

MOTION FOR LEAVE TO FILE LATE NOTICE OF APPEAL DENIED;
APPEAL DISMISSED FOR LACKOF JURISDICTION

           On August 19, 2014, appellant filed a pro se Motion for Leave to File Late Notice of

Appeal, in which she states “I have not been indicted[.] It’s been over 90 days.” This court does

not have jurisdiction to consider an appeal if there is no final judgment. Also, this court’s

jurisdiction to consider an appeal is not triggered unless a notice of appeal is timely filed.

           Therefore, because it appeared appellant is attempting to appeal from the alleged failure of

the State to indict her, on August 26, 2014, this court ordered appellant to show cause, in writing,

why this appeal should not be dismissed for lack of jurisdiction. Our order informed appellant that
                                                                                      04-14-00595-CR


if no response was filed, this appeal would be dismissed for lack of jurisdiction. On September 9,

2014, the trial court clerk filed the clerk’s record, which contains a True Bill of Indictment, but

does not contain a final judgment or an otherwise appealable order. Appellant has not filed a

response to our August 26, 2014, order; therefore, this appeal is dismissed for lack of jurisdiction.

Appellant’s motion to file a late notice of appeal is denied


                                                  PER CURIAM

Do not publish




                                                -2-